686 S.E.2d 515 (2009)
HOKE COUNTY BOARD OF EDUCATION, et al, Plaintiffs and
Asheville City Board of Education, et al, Plaintiff-Intervenors
v.
STATE of North Carolina; State Board of Education, Defendants.
No. 354P09.
Supreme Court of North Carolina.
November 5, 2009.
Robert W. Spearman, Raleigh, H. Lawrence Armstrong, Jr., Enfield, for Hoke Co. Bd. of Educ, et al.
Thomas J. Ziko, Senior Deputy Attorney General, for State of NC/State Bd. of Educ.
John Charles Boger, for Penn, et al.
Prior report: ___ N.C.App. ___, 679 S.E.2d 512.

ORDER
Upon consideration of the petition filed on the 26th of August 2009 by Plaintiffs (Hoke Co. Bd. of Ed., et al) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."